Citation Nr: 1447560	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-03 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC).  

2.  Entitlement to service-connected burial benefits.  

3.  Entitlement to accrued benefits.  

(The issue of whether the January 1959 Board of Veterans' Appeals (Board) decision, which denied entitlement to service connection for epilepsy, should be reversed or revised on the basis of clear and unmistakable error (CUE) is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in February 2006, served on active duty from May 1952 to May 1955 and from November 1957 to July 1958.  He had service during the Korean Conflict, where his awards and decorations included the Combat Infantryman Badge. The Veteran died in February 2006. The appellant is the Veteran's surviving spouse. 

In a June 2006 rating action, the RO denied the appellant's claim of entitlement to DIC, both on the basis of the cause of the Veteran's death and on the criteria set forth in 38 U.S.C.A. § 1318.  Later that month, the RO notified the appellant of those decisions.  In its notice, the RO informed the appellant that it had also denied entitlement to the following ancillary issues:  Entitlement to service-connected burial benefits, entitlement to death pension, and entitlement to accrued benefits.  The appellant disagreed with those decisions and perfected a timely appeal to the Board.  In August 2007, the RO denied the appellant's claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1151.  The appellant also disagreed with that decision.  

In its July 2008 Statement of the Case, the RO set forth its actions with respect to the following issues:  

1.  Entitlement to DIC due to service connection for the cause of the Veteran's death.  

2.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  

3.  Entitlement to death pension benefits; 

4.  Entitlement to service-connected burial benefits; 

5.  Entitlement to accrued benefits; and,

6.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1151. 

Following her receipt of the SOC, the appellant perfected her claim with respect to all issues.  

In January 2010, the Board remanded the claims for DIC pursuant to 38 U.S.C.A. § 1151 to include for hepatitis C and bilateral above the knee amputations (AKA).  In November 2011, the RO adjudicated the claims but failed to explicitly indicate that they were DIC claims.  Since then, the appellant has attempted to pursue these claims in her own right. She does not, however, have standing to receive compensation under 38 U.S.C.A. § 1151 for hepatitis C and bilateral above the knee amputations (AKA).   While she does have standing to pursue these claims as part of her claim for DIC, the matter is effectively moot as DIC has been granted based on service connection for cause of death as will be discussed.  See, e.g., Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, the matters of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 and entitlement to DIC pursuant to 38 U.S.C.A. § 1151 to include for hepatitis C and bilateral above the knee amputations (AKA) will not be addressed in the following decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in February 2006 as a result of hepato-renal syndrome due to hepatitis C, as a consequence of a seizure disorder.  

2.  At the time of the Veteran's death, service connection was in effect for a bilateral hearing loss disability and a seizure disorder.  

3.  The evidence shows that the appellant's service-connected seizure disorder contributed substantially and materially to cause the Veteran's death.  

4. The Veteran had no claims for VA benefits pending at the time of his death, nor were there any benefits due to the Veteran but unpaid prior to the last date of entitlement.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.312 (2012). 

2.  The criteria for payment of service-connected burial benefits have been met.  38 U.S.C.A. §§ 2307, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.1600(a) (2013).

3. The requirements for payment of accrued benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5121 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of the issues of entitlement to DIC and entitlement to service-connected burial benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant given the favorable nature of the Board's decision with regard to those issues.  See Bernard v. Brown, 4 Vet. App. 384 (1993), supra.  In addition, the appellant's claim of entitlement to accrued benefits is being denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  No amount of development will enable the appellant to prevail.  Accordingly, the Board finds that it has no further duty to assist the appellant in the development of the foregoing issues.  

Analysis

DIC and Burial Benefits

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2008).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial. 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a). 

Claims for a burial allowance may be executed by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1).

The Veteran's death certificate shows that he died in February 2006 as a result of hepato-renal syndrome due to hepatitis C, as a consequence of a seizure disorder, due to impaired hearing (100% service-connected).  

In June 2006, the VA verified that the appellant had paid all of the Veteran's burial expenses.  Later that month, the RO denied the appellant's claim of entitlement to DIC.  The RO noted that at the time of the appellant's death, service connection was only in effect for a hearing loss disability, evaluated as 100 percent disabling.  The RO also noted that that such disability was listed on the death certificate.  Therefore in March 2011 the RO forwarded the appellant's claim to a VA physician for a review of the record.  Following that review, the VA physician opined that there was no relationship between the appellant's hearing loss disability and his death.  Therefore, the RO concluded that such disability did not contribute substantially or materially to cause the Veteran's death.  Nevertheless, the RO informed the appellant that it had granted burial benefits due to the appellant's nonservice-connected death (death pension benefits).  

In a companion decision, issued by the Board along with this decision, the Board found that its July 16, 1959 denial of entitlement to service connection for epilepsy (a seizure disorder) had been the product of clear and unmistakable error.  Therefore, that decision was reversed, as if it had never been made.  Accordingly, service connection was established for a seizure disorder.  

A review of the record, such as the report of VA treatment in December 2004, shows that the Veteran had his last seizure in the early 1990's.  However, in November 2005 and January 2006, EEG's revealed generalized bursts of slow activity during sleep.  Following the November 2005 test, the treating physician noted that such a finding might be associated with seizure activity.  The Veteran declined to discontinue his seizure medication.  He stated that when he had done so in the past, his seizures had recurred.  

During VA treatment in December 2005, a VA hepatologist had reportedly told the Veteran that the laboratory studies of his liver had been abnormal but that they were not due to his seizure medication.  Nevertheless, the dose of his seizure medication was decreased.  During the Veteran's final hospitalization in February 2006, a VA physician was unsure how much the Veteran's seizure medication had contributed to his continuing liver damage.  At least one of his seizure medications was deemed essential, and the Veteran remained on long-term seizure medication right up until his death.  

In light of the foregoing discussion, and inasmuch as that the Veteran's seizure disorder was listed as a contributory cause on his death certificate, the Board finds that his death was due, in part, to that disorder.  At the very least, there is an approximate balance of evidence both for and against the claim that his seizure disorder contributed substantially and materially to cause his death.  Under such circumstances, all reasonable doubt is resolved in favor of the appellant, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, entitlement to DIC is warranted due to service connection for the cause of the Veteran's death.  Because a service-connected disability contributed substantially and materially to cause the Veteran's death, the appellant is also entitled to burial benefits at the service-connected rate.  To those extents, the appeal is granted.

In arriving at these decisions, the issues concerning entitlement to DIC on the basis of 38 U.S.C.A. § 1318 and 38 U.S.C.A. § 1151 are, effectively, moot.  Accordingly, they will not be addressed by the Board.  

Accrued Benefits

An accrued benefit is a periodic monetary benefit authorized under laws administered by the VA to which a veteran was entitled at the time of his death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due to the veteran but unpaid prior to the last date of entitlement.   Accrued benefits will, upon the death of the veteran, be paid to the veteran's spouse, children, or dependent parent. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

In order for a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. See 38 U.S.C.A. §§ 5101(a), 5121(a); see also Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

In this case, the Veteran did not have a claim pending for benefits at the time of his death, nor were there any benefits due to the Veteran but unpaid prior to the last date of entitlement.  Thus, there is no legal basis for the payment of accrued benefits.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

Entitlement to DIC is granted, due to service connection for the cause of the Veteran's death.

Entitlement to burial benefits at the service-connected rate is granted.  

Entitlement to accrued benefits is denied.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


